DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ replacement Drawings filed on July 16, 2020 have been approved by the U. S. examiner.  The Applicants’ original Drawings filed on July 16, 2020 have also been approved by the U. S. examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 5,429,808.
	The figure 18 and the discussion of this figure 18 set forth in col. 1 ln. 55 to col. 2 ln. 21 in this U. S. Pat. 5,429,808 describes a dual-tower exhaust gas desulfurization system that utilizes a scrubbing liquor that is based on calcium and is equipped w/ a preliminary vertical tower (102) that sprays scrubbing liquor downwardly into exhaust gas that is injected through the top of this preliminary vertical tower for the purpose of removing dust, HCl and HF out of the exhaust gas, then the “de-dusted” exhaust gas is passed through a secondary vertical absorption tower (103) that is generically divided into 
	The difference between the Applicants’ claims and this U. S. Pat. 5,429,808 is that the Applicants’ independent claim 1 describes the function of their corresponding preliminary vertical tower as “humidifying” the exhaust gas (whereas col. 1 lns. 55-64 in this U. S. Pat. 5,429,808 alludes to the utility of their corresponding preliminary vertical tower as “de-dusting” the exhaust gas), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that a relatively hot exhaust gas that prima facie obviousness.

Allowable Subject Matter
The Applicants’ independent claim 5 and the claims directly or indirectly dependent thereon (i. e. the Applicants’ claims 6-8) have been allowed over this U. S. Pat. 5,429,808 because the Applicants’ independent claim 5 also calls for “spouting” or “bubbling” the exhaust gas through the liquid contained in the lower chamber of the absorption tower as the fashion in which the exhaust gas is introduced into this absorption tower, and at least this particular feature is not taught or suggested in this U. S. Pat. 5,429,808.  In contrast, at least figure 18 in this U. S. Pat. 5,429,808 shows the exhaust gas being injected into the empty volume (i. e. the corresponding “middle section”) between the surface of the liquor contained in the sump in the lower section and the upper spray nozzles for discharging scrubbing liquor into the exhaust gas.  Hence, the Applicants’ independent claim 5 (and the claims directly or indirectly dependent thereon) have been allowed over this U. S. Pat. 5,429,808.

Reference Made of Record
KR 2019 032 738 A is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv

/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736